UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6122


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NIGEL CLARKE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (4:02-cr-00060-H-5; 4:10-cv-00195-H)


Submitted:   May 19, 2011                         Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Nigel Clarke, Appellant Pro Se. William Ellis Boyle, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Nigel    Clarke     seeks      to    appeal      the      district     court’s

order dismissing without prejudice his successive 28 U.S.C.A.

§ 2255 (West Supp. 2010) motion.                      The order is not appealable

unless      a    circuit       justice    or   judge       issues      a     certificate    of

appealability.          28 U.S.C. § 2253(c)(1) (2006).                     A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this    standard          by      demonstrating         that

reasonable        jurists        would    find       that     the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies      relief        on     procedural         grounds,        the      prisoner     must

demonstrate        both      that   the     dispositive          procedural      ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                         Slack, 529 U.S. at 484-85.

We   have       independently       reviewed        the    record      and    conclude    that

Clarke has not made the requisite showing.                          Accordingly, we deny

a    certificate        of     appealability        and    dismiss      the    appeal.      We

dispense        with    oral      argument      because       the      facts     and     legal




                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3